Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 11, 2016

                                      No. 04-16-00189-CV

                                      Maryann CASTRO,
                                          Appellant

                                                v.

                                       MLB SUB I, LLC,
                                          Appellee

                        From the County Court, Atascosa County, Texas
                                    Trial Court No. 4343
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        On July 1, 2016, after the trial court determined that Appellant is indigent but her appeal
is frivolous, we advised Appellant she is not entitled to a free record on appeal. See TEX. CIV.
PRAC. & REM. CODE ANN. § 13.003 (West 2002); De La Vega v. Taco Cabana, Inc., 974 S.W.2d
152, 154 (Tex. App.—San Antonio 1998, no pet.). We noted Appellant had not filed either (1)
written proof that the reporter’s fee has been paid or (2) her brief.
        We ordered Appellant to show cause in writing why this appeal should not be dismissed
for want of prosecution and include a reasonable explanation for her failure to timely file the
brief. See id. R. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.
App.—San Antonio 1998, no pet.). We warned Appellant that if she failed to show cause as
ordered, her appeal could be dismissed without further notice. See TEX. R. APP. P. 42.3(b), (c);
Elizondo, 975 S.W.2d at 63.
       On July 7, 2016, Appellant filed a two page letter response; it recites facts pertaining to
the underlying suit and includes forty-two pages of attachments that are not identified as being
excerpts from the clerk’s record. Her response argues her appeal should not be dismissed, but it
does not provide a reasonable explanation for her failure to timely file the brief or meet the
requirements for an appellate brief. See TEX. R. APP. P. 38.1.
        We ORDER Appellant to file her brief within FIFTEEN DAYS of the date of this order.
The brief must fully comply with the Texas Rules of Appellate Procedure. See, e.g., TEX. R.
APP. P. 9.4, 9.5, 38.1.
        If Appellant’s brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court